Citation Nr: 1749029	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1985, including combat service in the Republic of Vietnam for which he was awarded a Purple Heart and a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to May 23, 2013, the Veteran's service-connected PTSD resulted in, at most, impairment more nearly approximating occupational and social impairment with reduced reliability and productivity.

2.  Beginning May 23, 2013, the Veteran's service-connected PTSD resulted in total occupational and social impairment.


CONCLUSION OF LAW

1.  Prior to May 23, 2013, the criteria for an initial rating of 50 percent, but not higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155,    5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).



2.  Beginning May 23, 2013, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD has been assigned an initial 30 percent rating prior to September 25, 2013, and a 100 percent rating thereafter.  

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting     to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF         score, is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational         and social impairment.  38 C.F.R. § 4.126(a) (2017).  

A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See DSM-IV.  

During his January 2016 hearing before the Board, the Veteran testified that he felt anxious and depressed.  He stated that he last worked in 2007, at which time his     job was eliminated.  The Veteran indicated that he did not subsequently seek employment because he had to care for his sick wife.  He further indicated that         he worked by himself at his last job and had little interaction with others.  The Veteran's daughter testified that she observed the Veteran exhibit symptoms of depression, anxiety, irritability, anger, and social isolation.  She stated that when she and her brother visited the Veteran, he did not like to socialize or be around crowds of people and that his home was the only place he felt safe.  The Veteran's daughter also testified that she and her brother previously received telephone calls from the Veteran's neighbors regarding his erratic behavior, including an unwanted entry into a neighbor's home and sitting in the backyard talking to himself, saying things such as, "the guys in black [are] coming" and "we needed to all get into hiding."  She stated that these incidents have resulted in encounters with police and two involuntary psychiatric holds.  She further stated that when she questioned the Veteran about these incidents, he denied them and appeared to have no recollection of them.  

Upon review of the record, the Board finds that the evidence more nearly approximates an initial rating of 50 percent prior to May 23, 2013.  During this time, the record shows that the Veteran endorsed symptoms of intrusive thoughts, flashbacks, nightmares, anxiety, re-experiencing, sleep disturbance, depression, irritability, mood lability, short temper, hyperarousal, hypervigilance, avoidance, difficulty concentrating, exaggerated startle response, restricted range of affect, markedly diminished interest in significant things, feelings of hopelessness, detachment or estrangement from others, and a sense of foreshortened future.       The Veteran reported that when he worked, he was able to keep to himself and   have little interaction with others.  He reported having a close relationship with his two adult children and looking forward to visits with them and his grandchildren.  However, he otherwise reported isolating himself at home and avoiding interaction with anyone outside of his immediate family due to anxiety and outbursts of anger.  He denied having any hobbies or interests outside the home.  He reportedly spent most of his time taking care of the house and caring for his sick wife until her death in October 2011.  After his wife's death, the Veteran reported trying to restructure his life and engaging in a low-stress activities, such as walking his dog, in an effort to manage his moods and avoid hyperarousal.  

The Veteran's treating VA psychiatrist noted that despite medications and therapy, the Veteran continued to have significant problems with PTSD that interfered with his mood and enjoyment of life and assigned a GAF score of 55, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's VA social worker indicated that the Veteran's PTSD has severely impaired his social, occupation, and educational functioning and has affected his ability to tolerate environments.  An October 2009 VA examiner characterized the Veteran's PTSD symptoms as productive of mild and transient and symptoms with mild decrease in work efficiency and inability to perform occupational tasks only during periods of significant stress and assigned a GAF score of 64, which is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The Board finds the opinions of the Veteran's regular treatment providers to be of greater probative as to the Veteran's level of impairment than the VA examiner who evaluated him on one occasion.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more nearly approximated occupational and social impairment with reduced reliability and productivity prior to May 23, 2013.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  Thus, an initial 50 percent rating is warranted.

The Board finds that a rating in excess of 50 percent is not warranted at any point prior to May 23, 2013, as the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During this period, the record shows that the Veteran was either working or caring for his sick wife.  He took care of the household, maintained personal hygiene, and exhibited normal behavior, speech, thought process, and memory.  There was no evidence of impaired impulse control, spatial disorientation, suicidal or homicidal ideations, obsessional rituals, or near-continuous panic or depression affecting the ability to function independently.  Accordingly, a rating in excess of 50 percent is not warranted at any point prior      to May 23, 2013.  

VA treatment records show that on May 23, 2013, VA was notified that the Veteran suffered a stroke.  Subsequent VA treatment records show that the Veteran's mental health significantly declined after the stroke, and a 100 percent rating was granted effective September 25, 2013, when the Veteran was psychiatrically hospitalized.  An April 2014 VA psychological evaluation report indicates that the Veteran's symptoms of trauma, paranoia, schizophrenia, and alcohol dependence were present since the 1970's, but became more acute upon the death of his wife in 2011 and were further exacerbated by his stroke in May 2013.  Shortly after the stroke, the Veteran's daughter received noticed that the Veteran's neighbors contacted the police due to the Veteran's bizarre behavior and lack of personal hygiene.  A May 2015 VA examiner indicated that the Veteran had diagnoses of PTSD; bipolar disorder with psychotic features and anxious distress; and severe alcohol use disorder, in full remission; and suffered a left hemisphere stroke in 2013; however, it was not possible to differentiate which mental health symptoms and resulting level of impairment were attributable to which diagnosis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish symptoms attributable to service-connected and nonservice-connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability).  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 100 percent rating for PTSD is warranted as of May 23, 2013, the earliest indication in the record that the Veteran suffered a stroke, which resulted in worsening of service-connected psychiatric symptoms.  See 38 C.F.R. § 3.400(o)(2) (2017) (the effective date of an award for increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an increase in disability has occurred).


ORDER

Prior to May 23, 2013, an initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

Beginning May 23, 2013, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


